[Cite as State v. Latona, 2011-Ohio-1253.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                :      JUDGES:
                                             :      Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                   :      Hon. Sheila G. Farmer, J.
                                             :      Hon. Patricia A. Delaney, J.
-vs-                                         :
                                             :
VINCENT LATONA                               :      Case No. 2010-CA-0072
                                             :
        Defendant-Appellant                  :      OPINION




CHARACTER OF PROCEEDING:                         Appeal from the Richalnd County Court of
                                                 Common Pleas, Case No. 2009-CR-754H



JUDGMENT:                                        AFFIRMED




DATE OF JUDGMENT ENTRY:                          March 16, 2011




APPEARANCES:

For Plaintiff-Appellee                           For Defendant-Appellant

JAMES J. MAYER, JR.                              RANDALL E. FRY
Prosecuting Attorney                             10 West Newlon Place
                                                 Mansfield, OH 44902
By: BRENT N. ROBINSON
Assistant Prosecutor
38 South Park Street
Mansfield, OH 44902
[Cite as State v. Latona, 2011-Ohio-1253.]


Delaney, J.

        {¶1}     Defendant-Appellant Vincent Latona appeals his conviction and sentence

by the Richland County Court of Common Pleas for Improperly Handling Firearms in a

Motor Vehicle, a fourth degree felony in violation of R.C. 2923.16(B). Plaintiff-Appellee

is the State of Ohio.

                            STATEMENT OF THE FACTS AND CASE

        {¶2}     On October 12, 2009, the Richland County Grand Jury indicted Appellant

for one count of Improperly Handling Firearms in a Motor Vehicle, in violation of R.C.

2923.16(B).

        {¶3}     Appellant filed a motion to suppress on December 15, 2009. The matter

came on for hearing on February 24, 2010. The following facts were adduced at the

hearing.

        {¶4}     On April 9, 2009, Trooper Dave Norman was traveling northbound on

Interstate 71 in Richland County, Ohio. Trooper Norman is assigned to the canine unit

and his police dog was in his vehicle. (T. 4). Trooper Norman observed a 1977 Dodge

Van driving in the middle lane of the interstate at a slow rate of speed, approximately 54

miles per hour. (T. 4-5). The trooper followed the van and observed the vehicle drive

from the middle lane halfway into the right lane. (T. 5). At that point, Trooper Norman

activated his lights and conducted a traffic stop for marked lanes violation because

Trooper Norman was concerned that the driver of the van was falling asleep. Id. The

driver of the vehicle complied and pulled over to the berm. Trooper Norman parked

behind the vehicle.
Richland County, Case No. 2010-CA-0072                                             3


       {¶5}   Trooper Norman approached the vehicle and spoke to Appellant, the

driver of the vehicle. The van had a Colorado registration and Appellant told the officer

that he was driving from Colorado to Pennsylvania. Id. Appellant had a dog tied up in

the rear of the van. (T. 6). Trooper Norman asked Appellant to return to his patrol car

because the officer wanted to see how tired Appellant was and the officer was

concerned about the dog in the van. (T. 6).

       {¶6}   Before Appellant exited the vehicle from the passenger’s side, Appellant

locked the driver’s side door, removed the keys from the ignition, exited the vehicle, and

then locked the passenger door. (T. 5-6, 13). Trooper Norman asked Appellant why he

was locking the car and Appellant replied that he did not want anyone to steal it. Id.

The officer testified that in the 16 years he had been an officer, he had never seen

anyone lock the doors to a vehicle after they were stopped. (T. 13). Appellant also

seemed to the officer to be more nervous than he had observed an individual usually to

be when he conducted a traffic stop. (T. 7, 13-14). Appellant did not appear to the

officer to be under the influence of alcohol. (T. 13).

       {¶7}   When the officer got Appellant into his vehicle, Trooper Norman contacted

dispatch to call in Appellant’s license plate and driver’s license because the officer’s on-

board computers did not work in that area of the interstate. (T. 8). Trooper Norman

could not remember specifically at what time in the stop dispatch returned information

on Appellant, but dispatch told Trooper Norman that Appellant had a felony warrant out

of Pennsylvania, but Pennsylvania would not pick Appellant up in Ohio. (T. 7). During

the time that Trooper Norman was waiting for the information from dispatch, Trooper
Richland County, Case No. 2010-CA-0072                                          4


Norman decided to walk his dog around Appellant’s vehicle based on Appellant’s

nervousness and Appellant locking the vehicle. (T. 13).

       {¶8}   When Trooper Norman walked his dog to the passenger door of the van,

the dog passively indicated the odor of illegal narcotics.    (T. 9).   Trooper Norman

conducted a vehicle search. Id. While conducting the vehicle search, the officer saw

the butt of a gun in the area behind the driver’s seat. (T. 10). Trooper Norman pulled

the gun out and observed it was a loaded, black powder, muzzle-loading pistol. Id. It

had percussion caps on the outside. Id. The officer did not notice the weapon when he

initially approached Appellant because of the dog tied in the back of the vehicle. (T.

17).

       {¶9}   Trooper Norman called the Richland County prosecutor’s office to advise

them he had found a weapon. (T. 17). The prosecutor’s office recommended that the

officer seize the weapon and release Appellant pending the outcome of the test firing of

the weapon. Id.

       {¶10} Appellant denied to Trooper Norman that the weapon was a firearm. (T.

18). Trooper Norman gave Appellant a written warning for the marked lanes violation

and released Appellant. Id.

       {¶11} Trooper Norman testified that the length of the stop was five to six minutes

or ten to fifteen minutes. (T. 16).

       {¶12} The weapon was test fired and it was determined to be a working firearm.

(T. 19).

       {¶13} On March 22, 2010, the trial court denied Appellant’s motion to suppress.

Appellant pleaded no contest to the charge and was found guilty by the trial court. On
Richland County, Case No. 2010-CA-0072                                                5


May 13, 2010, the trial court sentenced Appellant to 12 months in prison but suspended

the prison sentence and placed Appellant on 18 months of community control sanctions.

       {¶14} It is from this decision Appellant now appeals.

                                ASSIGNMENT OF ERROR

       {¶15} Appellant raises one Assignment of Error:

       {¶16} “I. THE TRIAL COURT ERRED TO THE DEFENDANT-APPELLANT'S

PREJUDICE BY OVER-RULING THE DEFENDANT-APPELLANT'S MOTION TO

SURPRESS (SIC) PROPERLY AND TIMELY FILED IN THIS MATTER."

                                              I.

       {¶17} Appellant argues the trial court erred in denying Appellant’s motion to

suppress. We disagree.

       {¶18} Appellate review of a trial court's decision to grant or deny a motion to

suppress involves a mixed question of law and fact. State v. Long (1998), 127 Ohio

App.3d 328, 713 N.E.2d 1. During a suppression hearing, the trial court assumes the

role of trier of fact and, as such, is in the best position to resolve questions of fact and to

evaluate witness credibility. State v. Brooks, (1996), 75 Ohio St.3d 148, 661 N.E.2d

1030. A reviewing court is bound to accept the trial court's findings of fact if they are

supported by competent, credible evidence. State v. Metcalf (1996), 111 Ohio App.3d

142, 675 N.E.2d 1268.        Accepting these facts as true, the appellate court must

independently determine as a matter of law, without deference to the trial court's

conclusion, whether the trial court's decision meets the applicable legal standard. State

v. Williams (1993), 86 Ohio App.3d 37, 619 N.E.2d 1141.
Richland County, Case No. 2010-CA-0072                                              6


       {¶19} There are three methods of challenging a trial court's ruling on a motion to

suppress on appeal. First, an appellant may challenge the trial court's finding of fact. In

reviewing a challenge of this nature, an appellate court must determine whether the trial

court's findings of fact are against the manifest weight of the evidence. See State v.

Fanning (1982), 1 Ohio St.3d 19, 437 N.E.2d 583; and State v. Klein (1991), 73 Ohio

App.3d 486, 597 N.E.2d 1141. Second, an appellant may argue that the trial court

failed to apply the appropriate test or correct law to the findings of fact. In that case, an

appellate court can reverse the trial court for committing an error of law. See State v.

Williams (1993), 86 Ohio App.3d 37, 619 N.E.2d 1141. Finally, an appellant may argue

the trial court has incorrectly decided the ultimate or final issues raised in a motion to

suppress. When reviewing this type of claim, an appellate court must independently

determine, without deference to the trial court's conclusion, whether the facts meet the

appropriate legal standard in any given case. State v. Curry (1994), 95 Ohio App.3d

623, 620 N.E.2d 906.

       {¶20} The Fourth Amendment to the United States Constitution and Section 14,

Article I, Ohio Constitution, prohibit the government from conducting unreasonable

searches and seizures of persons or their property. Terry v. Ohio (1968), 392 U.S. 1,

88 S.Ct. 1868, 20 L.Ed.2d 889; State v. Andrews (1991), 57 Ohio St.3d 86, 87, 565

N.E.2d 1271. We first note that Appellant does not seek to show that the underlying

traffic stop itself was improper. Rather, the parties dispute whether the stop's scope

and duration expanded beyond that which was necessary to effectuate the original

purpose of the stop.
Richland County, Case No. 2010-CA-0072                                               7


         {¶21} The scope and duration of a routine traffic stop “must be carefully tailored

to its underlying justification * * * and last no longer than is necessary to effectuate the

purpose of the stop.” Florida v. Royer (1983), 460 U.S. 491, 500, 103 S.Ct. 1319, 75

L.Ed.2d 229; see, also, State v. Gonyou (1995), 108 Ohio App.3d 369, 372, 670 N.E.2d

1040.

         {¶22} Appellant relies upon the rule set forth in Royer to argue that law

enforcement officers are prevented from conducting “fishing expeditions” for evidence of

a crime. Gonyou, supra. In Gonyou, 108 Ohio App.3d at 372, 670 N.E.2d at 1042, the

court summarized the circumstances under which the continued detention may

constitute an illegal “fishing expedition”: “Various activities, including following a script,

prolonging a traffic stop in order to ‘fish’ for evidence, separating an individual from his

car and engaging in ‘casual conversation’ in order to observe ‘body language’ and

‘nervousness,’ have been deemed (depending on the overall facts of the case) to be

manipulative practices which are beyond the scope of * * * ‘ * * * the purpose for which

the stop was made.’ State v. Correa (1995), 108 Ohio App.3d 362, 670 N.E.2d 1035,

1039.”

         {¶23} The scope of a routine traffic stop is generally limited, in certain instances

however, an officer may validly expand the scope of the stop. See United States v.

Brignoni-Ponce (1975), 422 U.S. 873, 881-82, 95 S.Ct. 2574, 2580-82, 45 L.Ed.2d 607.

The officer may expand the scope of the stop and may continue to detain the individual

if the officer possesses a reasonable suspicion, based upon articulable facts, that the

individual is engaged in criminal activity. See Terry v. Ohio (1968), 392 U.S. 1, 21, 88
Richland County, Case No. 2010-CA-0072                                               8

S.Ct. 1868, 20 L.Ed.2d 889. The court stated in State v. Robinette, (1997), 80 Ohio

St.3d 234, 685 N.E.2d 762, paragraph one of the syllabus:

       {¶24} “When a police officer's objective justification to continue detention of a

person stopped for a traffic violation for the purpose of searching the person's vehicle is

not related to the purpose of the original stop, and when that continued detention is not

based on any articulable facts giving rise to a suspicion of some illegal activity justifying

an extension of the detention, the continued detention to conduct a search constitutes

an illegal seizure.”

       {¶25} Thus, if a law enforcement officer, during a valid traffic stop, ascertains

“reasonably articulable facts giving rise to a suspicion of criminal activity, the officer may

then further detain and implement a more in-depth investigation of the individual.” Id.,

80 Ohio St.3d at 241, 685 N.E.2d at 768. “Consequently, when a law enforcement

officer stops an individual for a minor traffic offense, the officer may not generally

expand the scope of the stop unless the officer observes additional facts giving rise to a

reasonable suspicion of other criminal activity.”      State v. Guckert (Dec. 20, 2000),

Washington App. No. 99CA49.

       {¶26} Upon the record in this case, we find that Trooper Norman articulated

facts that gave rise to reasonable suspicion of other criminal activity.           Appellant

appeared unusually nervous to the officer. When Appellant exited the vehicle, Appellant

removed the keys from the ignition and locked the driver’s and passenger’s doors.

When asked why he was locking the doors, Appellant responded that he was afraid

someone would steal his van. Trooper Norman testified that he had never experienced

anyone locking the doors to their vehicle during a traffic stop.
Richland County, Case No. 2010-CA-0072                                            9


       {¶27} We also find that at the time Trooper Norman walked his dog around

Appellant’s vehicle, Trooper Norman had not fulfilled the purpose of the initial stop in

that Trooper Norman was waiting for the information to return from the dispatch and he

had not cited Appellant for the marked lanes violation. The United States Supreme

Court has stated that a dog sniff does not constitute a search. United States v. Place

(1982), 462 U.S. 696, 103 S.Ct. 2637, 77 L.Ed.2d 110. Thus, because a dog sniff is not

a search, “an officer need not have formed a reasonable suspicion that drug-related

activity is occurring in order to request that a drug dog be brought to the scene or to

conduct a dog sniff of the vehicle.” Guckert, supra citing State v. Keller (Jan. 14, 2000),

Montgomery App. No. 17896. Thus, when a motorist is lawfully detained pursuant to a

traffic stop and when the purpose of the traffic stop has yet to be fulfilled, the Fourth

Amendment is not violated when the officer employs a trained narcotics canine to sniff

the vehicle for drugs. Guckert, supra.

       {¶28} In this case, the police dog was at Trooper Norman’s immediate disposal

and while Trooper Norman waited for the information from dispatch, he walked his dog

around Appellant’s vehicle. This did not unreasonably prolong Appellant’s detention,

which the officer testified was at the maximum, fifteen minutes in length.

       {¶29} Once the police dog indicated the presence of drugs in Appellant's lawfully

stopped vehicle, the officer possessed probable cause to search Appellant's vehicle.

State v. Cicora (July 31, 2000), Stark App. No. 2000CA00043.

       {¶30} We find that the officer did not unreasonably detain Appellant during the

traffic stop and subsequent canine search. Accordingly, we find the trial court did not

err in overruling Appellant’s motion to suppress.
Richland County, Case No. 2010-CA-0072                                   10


      {¶31} Appellant’s sole Assignment of Error is overruled.

      {¶32} The judgment of the Richland County Court of Common Pleas is affirmed.

By: Delaney, J.

Gwin, P.J. and

Farmer, J. concur.



                                       HON. PATRICIA A. DELANEY



                                       HON. W. SCOTT GWIN



                                       HON. SHEILA G. FARMER




PAD:kgb
[Cite as State v. Latona, 2011-Ohio-1253.]


              IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                   :
                                                :
        Plaintiff-Appellee                      :
                                                :
-vs-                                            :       JUDGMENT ENTRY
                                                :
VINCENT LATONA                                  :
                                                :
        Defendant-Appellant                     :       Case No. 2010-CA-0072


        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Richland County Court of Common Pleas is affirmed.

        Costs to Appellant.




                                             HON. PATRICIA A. DELANEY



                                             HON. W. SCOTT GWIN



                                             HON. SHEILA G. FARMER